Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119 with reference to Application Number: EP-18172397.4 filed on 5/15/2018.

Information Disclosure Statement
The Information Disclosure Statement(s) have been reviewed by the examiner and are found to comply with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.

Drawings
The drawing(s) have been reviewed by the examiner and are found to comply with the provisions of 37 CFR 1.81 to 1.85.

Claim Objections
Claim 1 is objected to because of the following informalities: there appears to be an extra quotation at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehkme (US 20150164710) in view of Horney (US 5549589) in view of Cadieux (US 5466232).
Regarding claim 1, Ehkme discloses an absorbent hygiene article having an x- or length direction, a y- or width direction and a z- or thickness direction, said absorbent hygiene article comprising: a topsheet; a backsheet; and a liquid absorbent system disposed therebetween [0116], the liquid absorbent system comprising: A) an ultimate liquid storage region (sandwich web), comprising an Ultimate Storage Member (USM) wherein said USM comprises USM material exhibiting a basis absorbent retention of at least about 2000 ml/m.sup.2 (the disclosed USM is the same as Applicant’s, see p. 18: 15 – 20 of Applicant’s specification, wherein the cited Ehkme is in the patent family to EP2872097; see also Table 1 of Applicant’s specification; see MPEP 2112, inherent feature need not be recognized at the time of the invention), whereby said USM material comprises SAP material ([0018, 0065]), and exhibits a dry thickness of less than about 3.0 mm [0123], and B) an intermediate storage region comprising an Intermediate Storage Member (ISM) comprising an ISM material [0116 – 0122].
However, Ehkme does not disclose said ISM material exhibiting in the “Siphoning test” a Capillary Stall Height of more than about 45 mm, and in the “Dynamic ISM Run-off Test” an Intermediate Storage Capacity of at least about 6.7 g.sub.liq/g, and wherein said USM exhibits a capacity of at least about 2500 g/m.sup.2, when submitted to the “Combined ISM and USM Material Run-off Test” upon application of a liquid load adapted to the basis weight of the overlying ISM. Nonetheless, the referenced Horney disclosed in [0122] of Ehmke discloses intermediate storage material (see c. 5: 1 – 14), wherein said ISM material comprises synthetic fibers, preferably bicomponent fibers (c. 8: 6 – 16), and cellulosic, preferably pulp, fibers (c. 6: 51 – 60), and a latex binder (c. 8: 53 – 58), wherein said ISM material is of the airlaid material type (c. 9: 23 – 26), per claims 5 and 6 below. The ISM material of Ehkme inherently anticipates exhibiting in the “Siphoning test” a Capillary Stall Height of more than about 45 mm, and in the “Dynamic ISM Run-off Test” an Intermediate Storage Capacity of at least about 6.7 g.sub.liq/g (it is noted that an inherent feature need not be recognized at the time of the invention, and once a reference reaching product appearing to be substantially identical is made the basis of a rejection, and the examiner present evidence or reasoning to show inherency, the burden of production shifts to applicant; see MPEP 2112). For similar reasons, Ehmke and the referenced Horney inherently anticipate wherein said USM exhibits a capacity of at least about 2500 g/m.sup.2, when submitted to the “Combined ISM and USM Material Run-off Test” upon application of a liquid load adapted to the basis weight of the overlying ISM. Therefore, according to the teachings found in Ehkme and Horney, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ehkme with ISM material such as that disclosed in Horney for the benefit of appropriately distributing liquid away from the topsheet toward the USM (see p. 2: 36 – 43 in Horney and [0116] in Ehkme). Please see additional discussion below for an alternative rejection of the claim limitations.
However, Ehkme does not disclose wherein in said liquid absorbent system said ultimate liquid storage region exhibits x-y-directionally an area of less than about 85% of the area of the intermediate storage region. Nonetheless, Cadieux discloses an absorbent article having an ISM and USM, wherein in said liquid absorbent system said ultimate liquid storage region appears to exhibit x-y-directionally an area of less than about 85% of the area of the intermediate storage region (see Fig. 1). The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the relative area between the ISM/USM within applicant’s claimed range for the benefit of ensuring the ISM fully receives/distributes liquid exudate while preventing end failure or leakage from the fluid containing USM to the end of the article (see c. 9: 45 – 47).
However, if applicant is not fully convinced Ehkme and referenced Horney disclose said ISM material exhibiting in the “Siphoning test” a Capillary Stall Height of more than about 45 mm, and in the “Dynamic ISM Run-off Test” an Intermediate Storage Capacity of at least about 6.7 g.sub.liq/g, and wherein said USM exhibits a capacity of at least about 2500 g/m.sup.2, when submitted to the “Combined ISM and USM Material Run-off Test” upon application of a liquid load adapted to the basis weight of the overlying ISM, then, without admitting otherwise, it would have been obvious to provide these features in light of the teachings found in Ehkme, Horney, and Cadieux. Regarding said ISM material exhibiting in the “Siphoning test” a Capillary Stall Height of more than about 45 mm, Horney discloses providing capillary pressure to the ISM results in improved fluid distribution from the topsheet (see c. 2: 37). Increased stall height is the predictable result of increased capillary pressure, see Applicant’s specification, p. 20: 16 – 18. Therefore, based on the teachings in Ehkme, Horney, and Cadieux, it would have been obvious that increasing capillary stall height would result would result in improved fluid distribution from the topsheet. Regarding said ISM exhibiting in the “Dynamic ISM Run-off Test” an Intermediate Storage Capacity of at least about 6.7 g.sub.liq/g, Horney discloses that gush acceptance and capillary force results in quick acceptance (c. 4: 30 – 31) and improved fluid distribution from the topsheet (see c. 2: 37). See also Cadieux, p. 4: 36 – 50 and p. 5: 48 – 52. Improved run-off is the predictable result of increased gush acceptance with improved fluid distribution from the topsheet, see Applicant’s specification p. 21: 22 – 25. Therefore, based on the teachings in Ehkme, Horney, and Cadieux, it would have been obvious that increasing run off would result would result in quick acceptance and improved fluid distribution from the topsheet. Regarding said USM exhibiting a capacity of at least about 2500 g/m.sup.2, when submitted to the “Combined ISM and USM Material Run-off Test” upon application of a liquid load adapted to the basis weight of the overlying ISM, it is noted that it would have been obvious to improve run-off for the ISM/USM combination, for the same reasons mentioned with regard to the ISM, and because it would create the discussed benefits in the finished absorbent system where the ISM interacts with the USM. It is lastly noted that it additionally would have been obvious to provide other claimed values such as the previously addressed basis absorbent retention of at least about 2000 ml/m.sup.2 and dry caliper. With regard to discussed ranges, it is noted that discovering an optimum value of a result effective variable involves only routine skill in the art.   
 2. An absorbent hygiene article as claimed in claim 1, wherein said USM material further satisfies one or more of the conditions selected from the group consisting of exhibiting a flexural rigidity (x-directional) of less than about 35 mN*cm, exhibiting a Circular Bending of less than about 3.8 N, exhibiting a compressibility of less than about 9%, exhibiting an absorbent retention capacity of more than about 15 g.sub.liq/g, exhibiting an absorbent retention Basis Capacity of at least about 25 g.sub.liq/m.sup.2, exhibiting an absorbent retention effective capacity of more than about 3 g.sub.liq/cm.sup.3 (Ehmke’s USM is the same as applicant’s).
3. An absorbent hygiene article as claimed in claim 1, wherein said ISM material further satisfies one or more of the conditions selected from the group consisting of exhibiting in the “Siphoning test” a Flow Rate of at least about 1.7 g.sub.liq/min, and a vertical wicking of more than about 35 mm, exhibiting in the “Dynamic ISM Run-off Test”a run-off value of less than about 50%, exhibiting in the “static ISM run-off test” an absorption capacity of at least about 14 g/g, and a Run-off of less than about 40%, exhibiting a flexural rigidity (MD) of less than about 32 mN*cm, preferably less than about 27 mN*cm, more preferably less than about 5 mN*cm; exhibiting a Circular Bending of less than about 0.75 N, exhibiting a compressibility of more than about 14% (the above features are inherently anticipated or alternatively rendered obvious for similar reasons discussed above).
4. An absorbent hygiene article according to claim 1, wherein the combination of said ISM material and said USM material satisfies at least one of the requirements selected from the group consisting of exhibiting, when tested according to the 1st variant of the “Dynamic ISM/USM Liquid Distribution Test” with a liquid load of a fixed amount of test fluid of about 50 g, a USM loading of at least about 40%, and a run-off of not more than about 60%, exhibiting, when tested according to the 2.sup.nd “variant of the “Dynamic ISM/USM Liquid Distribution Test”, after loading with an amount of test fluid being adapted to the intermediate storage capacity of the ISM as determined according to the “Dynamic ISM run-off test”, a USM loading of more than about 60%, and a Run-off of less than about 30%, exhibiting when tested according to the 3rd “variant of the “Dynamic ISM/USM Liquid Distribution Test”,” after loading with an amount of test fluid being adapted to the basis weight of the ISM, a USM loading of more than about 60% of the liquid load, and a run-off of less than about 30%, exhibiting when tested according to the “Repeated ISM/USM Post Acquisition Rewet Test” exhibiting a rewet value of less than about 0.15 g, exhibiting when tested according to the “ISM recovery test at multiple loading a difference of less than about 30%, between the 2.sup.nd and 3rd loading for the ISM load in % of the load, the ISM load in g.sub.liq/Dna, and ISM load in g.sub.liq/m.sup.2; the flexural rigidity of said ISM being lower than the flexural rigidity of the USM, the Circular Bending of said ISM being lower than the Circular bending of the USM (the above features are inherently anticipated or alternatively rendered obvious for similar reasons discussed above).
5. An absorbent hygiene article according to claim 1, wherein said ISM material comprises synthetic fibers, preferably bicomponent fibers, and cellulosic, preferably pulp, fibers, and a latex binder (see rejection above).
6. An absorbent hygiene article according to claim 5, wherein said ISM material is of the airlaid material type (see rejection above).
7. An absorbent hygiene article according to claim 1, wherein said USM material comprises SAP material at a concentration of at least about 80%, and further comprises cellulose, preferably pulp, and synthetic fibers (see claim 1).
8. An absorbent hygiene article according claim 7, wherein said USM material further comprises latex and is of the airlaid material type (see claim 1 and [0015]).
9. An absorbent hygiene article as claimed in claim 1 for positioning in the lower waist region of a wearer and said article comprising in Cartesian coordinates a length or longitudinal extension or x-direction, a width extension and a thickness extension perpendicular to the length and the width; said article comprising a front portion, for being positioned towards the front waist region of a wearer during use; a rear portion, for being positioned towards the rear waist region of a wearer during use; and a crotch portion positioned between the front and the rear portion; a first surface, intended to be oriented towards a wearer during use, also referred to as topsheet surface and adapted to receive liquid bodily exudates of said wearer, a z-directional opposite surface, intended to be oriented outwardly and away from a wearer; wherein said absorbent system is positioned between said first and opposite surface of the article and aligned with the corresponding x-, y-, and z-direction of said article, such that said ISM region is positioned towards said first surface, and said USM region is positioned towards said opposite surface (Ehmke, [0116]).
10. An absorbent hygiene article according to claim 1, wherein said article is selected from the group consisting of: a day use feminine hygiene article exhibiting an article retention capacity of more than about 2 ml but less than about 7 ml, a medium capacity hygiene pads exhibiting an article retention capacity of more than about 10 ml but less than about 50 ml, a high capacity incontinence article exhibiting an article retention capacity of more than about 50 ml but less than about 300 ml; an ultra high capacity incontinence article exhibiting an article retention capacity of more than about 300 ml, wherein said articles comprise a USM material exhibiting a retention capacity of more than about 10 g.sub.liq/g.sub.mat, and an ISM exhibiting an ISM intermediate absorption capacity of at least about 5 g.sub.liq/g.sub.mat. (the above features are inherently anticipated or alternatively rendered obvious for similar reasons discussed above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the provided PTO-892 for additional prior art of note.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H PHILIPS whose telephone number is (571)270-5180. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799